McFarland, J.
This is an appeal by the defendant from a money judgment, in favor of plaintiff, in the sum of five hundred and twenty-three dollars and eighty-two cents, with interest, etc. The only point made by appellant for a reversal of the judgment is, that the findings are insufficient, because they merely find generally “ that each and all of the allegations of the plaintiff’s complaint are true and are sustained by the evidence”; and “that none of the denials contained in defendant’s answer herein is true or is sustained by the evidence.” The answer contained only denials.
Such findings have been held to be sufficient by this court by a long line of decisions upon the subject, commencing with McEwen v. Johnson, 7 Cal. 260. In Johnson v. Klein, 70 Cal. 186, the court said: “It has been so often held here that a finding that all the averments of the complaint are true is a sufficient finding of facts, that an appeal grounded on its alleged insufficiency must be held to have been taken for delay”; and in that case the judgment was affirmed, with damages. Since then the same rule has been frequently restated. (Gwinn v. Hamilton, 75 Cal. 266; Williams v. Hall, 79 Cal. 607; County of San Diego v. Seifert, 97 Cal. 597.) In the cases cited by appellant the finding was held to be defective because it did not clearly state that all the averments of the complaint were true and all of the denials in the answer untrue, but left the matter in uncertainty, as, for instance, by a finding that the “ material ” averments were true, or that certain allegations were untrue “except only so far as the same accord with the- foregoing facts.” But in the case at bar the findings are the same as those heretofore frequently held to -be good.
The judgment is affirmed, with fifty dollars damages to be entered by the court below as part of the costs of this appeal.
Henshaw, J., and Temple, J., concurred.